DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-20, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) for the application IN201911013965 filed on 04/06/2019. However the certified copy has not been filed for this application.

Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III
Applicant has defined “basic memory depth values” as “A basic memory depth value included in a machine failure sequence refers to an inter-failure gap value, i.e. the number of zeroes between two successive positive failure occurrence indicators” in page 7 paragraph 3, line 5-7.


Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 11 and 19 recites – “calculating, by the processor, a cue unit by dividing a count value of time steps from the immediately preceding machine failure in the machine failure sequence by 100”. The term “immediately preceding” is indefinite and unclear because it is not clear how many steps ahead will be defined as “immediately preceding”.  The claim language fails to clarify specifically when and what step point the count should start to determine a cue. Therefore claims 11 and 19 are indefinite.

Allowable Subject Matter based on prior art 
Claims 1 and 12 are allowable considering prior art. The following is an examiner’s statement of reason for allowance.
Regarding claim 1 and 12  the closest prior art of record, Bhandary (IN201611037626) (hereinafter Bhandary) and Landau et al. (US 20210002728 A1)(hereinafter Landau) teaches the following:
Regarding claim 1, Bhandary teaches 
A method for accelerating convergence of Recurrent Neural Network (RNN) for machine failure prediction, the method comprising: 
setting, by a processor in a computer system (Page 14, line 18-19), initial parameters in RNN ( Page 14, line 20 , “In one example , the RNN as shown in Figure 6 is configured with the following parameters (i.e. initial parameters)”) wherein the initial parameters include an initial learning rate (Page 15, line 9-10)
training RNN based on the initial parameters and at end of each predetermined time period ( Page 9, line 19-20, “If this network is trained with one failure indicator at a time, continuously trying to predict the next indicator and then continue with epoch after epoch (i.e. Predetermined time)”)
if the error is less than or not greater than a predetermined error threshold value (Page 16, line 11, goes below 0.04 is less than 0.04.Page 16, line 17 goes below 0.02 is not greater than 0.02), determining, by the processor, an updated learning rate (Page 16, line 10-19, “scaling (i.e. updating) the learning rate”. Scaling is happening when mad error is at certain level ) based on the error, 
Landau teaches 
updating weight values between input and hidden units in RNN based on the updated learning rate (Para [0191], line 10-13, “Backprop steps generally include a weight) update according to a given learning rate).  
However, the prior art fails to anticipate or render obvious 
an initial learning rate which is determined based on a standard deviation of a plurality of basic memory depth values identified from a machine failure sequence; 
calculating, by the processor, a current pattern error based on a vector distance between the machine failure sequence and current predicted sequence in combination with the rest of the claim limitations as claimed and defined by the applicant.
Claim 2-10 being dependent on independent claim 1 are also allowable based on prior art.
Regarding claim 12, Bhandary teaches 
 A system for accelerating convergence of RNN for machine failure prediction, the system comprising: a computer system having a processor and a memory communicably coupled to the processor, wherein the memory is configured to store instructions to be executed by the processor, wherein the processor is configured to
set initial parameters in RNN ( Page 14, line 20 , “In one example , the RNN as shown in Figure 6 is configured with the following parameters (i.e. initial parameters)”) wherein the initial parameters include an initial learning rate (Page 15, line 9-10)
train RNN based on the initial parameters and at end of each predetermined time period ( Page 9, line 19-20, “If this network is trained with one failure indicator at a 
if the error is less than or not greater than a predetermined error threshold value (Page 16, line 11, goes below 0.04 is less than 0.04.Page 16, line 17 goes below 0.02 is not greater than 0.02), determining, by the processor, an updated learning rate (Page 16, line 10-19, “scaling (i.e. updating) the learning rate”. Scaling is happening when mad error is at certain level ) based on the error, 
Landau teaches 
update weight values between input and hidden units in RNN based on the updated learning rate (Para [0191], line 10-13, “Backprop steps generally include a forward pass, loss function, backward pass, and parameter (weight) update according to a given learning rate).  
However, the prior art fails to anticipate or render obvious 
an initial learning rate which is determined based on a standard deviation of a plurality of basic memory depth values identified from a machine failure sequence; 
calculating, by the processor, a current pattern error based on a vector distance between the machine failure sequence and current predicted sequence in combination with the rest of the claim limitations as claimed and defined by the applicant.

Claim 13-18 and 20 being dependent on independent claim 12 are also allowable based on prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862



/Catherine T. Rastovski/Primary Examiner, Art Unit 2862